DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 11/30/2021. 

Response to Amendment
Claims 5, 7 and 8 have been cancelled. Claims 1-4, 6 and 9-10 have been examined.
Claims 1-4, 6 and 9-10 have been amended. 
Examiner’s rejection of claims 1 and 8 under 35 U.S.C 112 is withdrawn in light of the applicant’s amendment of claim 1 and cancellation of claim 8. 
Examiner’s rejection of claims 1-10 under 35 U.S.C 101 is withdrawn in light of the applicant’s amendments to the claims. 
Applicant’s amendments to claims 1 and 9 have changed the scope of the claims. Therefore, applicant’s arguments with respect to claims 1 and 9 regarding the new limitations: “wherein processes executed in the information processing apparatus include a first process and a second process, wherein the first process executes a data writing according to an instruction from a user, wherein the second process operates without involving the execution of the data writing according to the instruction from the user”, “the redirection processing hardware unit controls a first folder to access data stored in the data storage apparatus and controls a second folder to access data stored in the local storage hardware {00674189 }3unit, wherein, in this case, the write control hardware unit controls the first process to permit writing data to the first folder and prohibit writing data to the second folder”, “wherein, in this case, the write control hardware unit controls the second process to permit writing data to the first folder and the second folder”, “wherein, in a case in which the information processing apparatus is not able to communicate with the data storage apparatus, the first folder accesses data stored in {00674189 }4the local storage hardware unit, wherein, in this case, the write control hardware unit controls the first process to prohibit writing data to the first folder and the second folder, and wherein, in this case, the write control hardware unit controls the second process to permit writing data to the first folder and the second folder” have been considered but are moot but are moot in view of the new grounds of rejection presented in the current office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The wherein, in this case, the write control hardware unit controls the second process to permit writing data to the first folder and the second folder”. The examiner did not find support in the specification of the instant application for these limitations. Paragraphs [0009], [0011], [0012], [0016], [0061], Fig. 3B, [0063] are some of the paragraphs that explain the case in which the information processing apparatus is not able to communicate with the data storage apparatus. All of these paragraphs state that “[0063]: in a case in which a given process is configured to execute data writing according to an instruction from the user, the process is prohibited from writing data to the folders specified by the local position representation including the folders specified by the redirection position representation.” The examiner has not found recitation in the specification that supports “the write control hardware unit controls the second process to permit writing data to the first folder and the second folder”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record US 20140082717 to Kang et al and prior art of record US 20100106698 to Koji Nakayama (hereinafter Nakayama).
As per claims 1 and 9, Kang teaches:
An information processing apparatus comprising: 
hardware unit (Kang: [0099]: The secure module determines whether to allow, block, or redirect system API calls called from applications); 
a write control hardware unit (Kang: [0093]: In another example, when the user tries to access a local volume of the user's desktop to save a Word document, the secure desktop management process blocks the corresponding system's API functions); and 
a local storage hardware unit (Kang: [0093]: a local volume of the user's desktop), 
wherein processes executed in the information processing apparatus include a first process and a second process (Kang: [0089]: The user plugs in a properly configured memory device into a USB port of the user device and runs a secure desktop from the general area of the memory device (S310). [0099]: When Application B attempts to access the secure area of the memory device, those access requests are allowed. Application A that is running in the user's desktop is allowed to access the user device's local drive(s)), 
wherein the first process executes a data writing according to an instruction from a user (Kang: [0089]: The user plugs in a properly configured memory device into a USB port of the user device and runs a secure desktop from the general area of the memory device (S310). The secure desktop provides the user a desk-top like environment to allow secure access to the remote files on the cloud storage system), 
a data storage apparatus, the redirection processing hardware unit controls a first folder to access data stored in the data storage apparatus (Kang: [0064]: A secure desktop is required to run to be able to access the administrator's Dropbox folder and files therein. After completing tasks, the remote files are synchronized with the Dropbox folder. [0089]: The user plugs in a properly configured memory device into a USB port of the user device and runs a secure desktop from the general area of the memory device (S310). The secure desktop provides the user a desk-top like environment to allow secure access to the remote files on the cloud storage system. [0093] After the secure desktop starts, the temporary folder of Window's Explorer of the user's desktop is redirected to a temporary folder in the memory device. Temporary files created while the secure desktop is running are saved on the secure area of the memory device, not on the temporary folder of the user's desktop. Also, [0096]) and controls a second folder to access data stored in the local storage hardware {00674189 }3unit (Kang: [0099]: Application A that is running in the user's desktop is allowed to access the user device's local drive(s) (second folder)), 
wherein, in this case, the write control hardware unit controls the first process to permit writing data to the first folder, and prohibit writing data to the second folder (Kang: [0093]: After the secure desktop starts, the temporary folder of Window's Explorer of the user's desktop is redirected to a temporary folder in the memory device. Temporary files created while the secure desktop is running are saved on the secure area of the memory device, not on the temporary folder of the user's desktop. In another example, when the user tries to access a local volume of the user's desktop to save a Word document, the secure desktop management process blocks the corresponding system's API functions. [0099]: When Application B attempts to access the secure area of the memory device, those access requests are allowed by calling the hooked Win32 API functions.), 
wherein, in a case in which the information processing apparatus is not able to communicate with the data storage apparatus, the first folder accesses data stored in {00674189 }4the local storage hardware unit (Kang: [0099]: After the user logs out of the memory device, the secure module is stopped, and the user's desktop is unhooked and fully restored), 
wherein, in this case, the write control hardware unit controls the first process to prohibit writing data to the first folder and the second folder (Kang: [0056]: To achieve independence from the user device and to prevent copying, saving and printing of the remote file onto the user device, temporary and working files of the remote file are forced to be stored on the memory device 100, and those files are synchronized with the dedicated storage of the cloud storage system 300 only via the secure desktop application. [0093]: Temporary files created while the secure desktop is running are saved on the secure area of the memory device, not on the temporary folder of the user's desktop. Those temporary files becomes unavailable after the user logs out the secure desktop, and the access to the memory device is blocked without rerunning the desktop. [0098]: Within secure desktop, the user is not allowed to access any local drives of the user device, prohibiting the user from locally storing a copy of a remote file on the local drives. For the user to be able to regain access to local drives, the user is required to exit the secure program, and then the user loses access to the memory device, resultantly loses access to the dedicated storage of the cloud storage system that is accessible only from the secure desktop running from the memory device, i.e., when the user logs out of the secure desktop, the user device is not able to communicate with the memory device and saving of a remote file on the local drive is not allowed), and 
Kang does not teach: wherein the second process operates without involving the execution of the data writing according to the instruction from the user, wherein, in a case in which the information processing apparatus is able to communicate with a data storage apparatus,…wherein, in this case, the write control hardware unit controls the second process to permit writing data to the first folder and the second folder, wherein, in a case in which the information processing apparatus is not able to communicate with the data storage apparatus, …wherein, in this case, the write control hardware unit controls the second process to permit writing data to the first folder and the second folder.
wherein the second process operates without involving the execution of the data writing according to the instruction from the user (Nakayama: [0006]: the system update data is allowed to be stored into a secondary storage device of a user terminal. Accordingly, it is possible to control the storage operation on a file basis or folder basis when performing writing to the secondary storage device. With such means, it is possible to store only the system update data into the secondary storage device of the user terminal to keep the system up-to-date. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that updates to OS and software are automatic and are capable of being performed without an instruction from the user. [0050]: By referring to the process name and process ID acquired by the aforementioned means, it is possible to determine if the application, which is the source of the write request, is a "write-permitted" application or a "write-inhibited" application), 
wherein, in a case in which the information processing apparatus is able to communicate with a data storage apparatus…wherein, in this case, the write control hardware unit controls the second process to permit writing data to the first folder and the second folder, wherein, in a case in which the information processing apparatus is not able to communicate with the data storage apparatus …wherein, in this case, the write control hardware unit controls the second process to permit writing data to the first folder and the second folder (Nakayama: [0045] FIG. 2 specifically illustrates the internal configuration, including the OS components, of the user terminal 101. [0046] The file access control module 106 has a function of creating a file system filter device 1_205 which is to be attached to a file system 210 mounted on a volume device 215 and is capable of filtering I/O access to the secondary storage device 111 issued by the application 105. If the I/O access to the secondary storage device 111 issued by the application 105 is a write request, the file access control module 106 determines if the application, which is the source of the write request, is permitted to write data (hereinafter also referred to as a "write-permitted" application) or inhibited from writing data (hereinafter also referred to as a "write-inhibited" application). If the application is determined to be a "write-permitted" application, the file access control module 106 copies the data and sends them to both a volume filter device 212 and a shadow volume device 213. [0047] Examples of "write-permitted" applications include update programs for an OS or application software. Such programs are typically provided by the vendor of the OS or the application. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that updates to OS and software are automatic and are capable of being performed without an instruction from the user. [0054]-[0057]. [0064] Writing requested by a write-permitted program is directed to the secondary storage device 111 of the user terminal. [0077]-[0078] If the write flag indicates "FALSE," it means that the relevant file is a "write-inhibited" application file, namely, a target file to be uploaded. Therefore, the automatic backup module 107 additionally registers in the upload list file 209 (Table 2) the file path 903 and the transfer destination path 904 on the file server (step S505)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Nakayama in the invention of Kang to include the above limitations. The motivation to do so would be to provide a method of automatically saving data on a user terminal to a file server or to the user terminal appropriately, in a thin client system that consolidates user data into the file server and prevents loss and leakage of confidential information, by controlling writing to a secondary storage device of the user terminal and controlling writing to external storage media (Nakayama: [0037]).

As per claim 2, Kang in view of Nakayama teaches:
The information processing apparatus according to claim 1, further comprising a policy setting hardware unit configured to store a write management policy, wherein, in a case in which the information processing apparatus is able to communicate with a policy management apparatus, the policy setting hardware unit downloads a write management policy managed in the policy management {00674189 }5apparatus and the write control hardware unit performs a data writing control operation using the write management policy according to an instruction from the user (Kang: [0041]. [0091] After the login, the secure desktop downloads the policy/control file(s) from the control folder of the cloud storage system. [0093]: In another example, when the user tries to access a local volume of the user's desktop to save a Word document, the secure desktop ma3nagement process blocks the corresponding system's API functions. [0099]: For example, Application B that is running in the secure desktop tries to access a file in the user device's local drive(s), the access request is intercepted by the secure module, a message "ACCESS_DENY" is displayed to the user, and consequently blocks the access request. The security policy is configurable to allow, block, and redirect specific function calls), and wherein, in a case in which the information processing apparatus is not able to communicate with the policy management apparatus, the policy setting hardware unit sets the write management policy and the write control hardware unit performs the data writing control operation using the write management policy according to the instruction from the user Nakayama: [0046]: If the I/O access to the secondary storage device 111 issued by the application 105 is a write request, the file access control module 106 determines if the application, which is the source of the write request, is permitted to write data (hereinafter also referred to as a "write-permitted" application) or inhibited from writing data (hereinafter also referred to as a "write-inhibited" application). [0049] The application control file 206 is a list-form file having a set of an application name 803 and a write inhibition/permission flag 804. [0050]: By referring to the process name and process ID acquired by the aforementioned means, it is possible to determine if the application, which is the source of the write request, is a "write-permitted" application or a "write-inhibited" application. [0051] It should be noted that the application control file 206 is a file that is appropriately created by a system administrator based on the system policy of the user terminal and is installed in advance. Such an application control file can be updated concurrently with the update of the system). 
The examiner provides the same rationale to combine prior arts Kang and Nakayama as in claim 1 above.

As per claim 3, Kang in view of Nakayama teaches:
The information processing apparatus according to claim 1, wherein, in a case in which the information processing apparatus is not able to communicate with the data storage apparatus, the write control hardware unit permits a process executed in the information processing apparatus to write data to an external storage apparatus that differs from both the data storage apparatus and the local storage hardware unit (Kang: [0094]: The secure desktop runs independently from the user device; the remote files are accessible only via the secure desktop, and the user cannot access the local drive(s) of the user's desktop (e.g., C drive, unconfigured USB memory) and peripherals of the user device other than the memory device where the secure desktop is running from. Once the secure desktop is launched, the user is prohibited from accessing the local drive(s) and peripherals until the user logs out the secure desktop. [0099]: After the user logs out of the memory device, the secure module is stopped, and the user's desktop is unhooked and fully restored, i.e., writing to the unconfigured USB device (external storage apparatus) is permitted when the user device is not able to communicate with the memory device). 

As per claim 4, Kang in view of Nakayama teaches:
The information processing apparatus according to claim 1, wherein the information processing apparatus is capable of accessing data stored in the local storage hardware unit using a local position representation (Kang: [0095]: Unlike a conventional desktop that maps the available local drive(s) and peripherals, the secure desktop 1700 shows only the drive mapped to the memory device), 
wherein, in a case in which the information processing apparatus is able to communicate with the data storage apparatus, the redirection processing unit allows the user of the information processing apparatus to access data stored in the data storage apparatus using a redirection hardware position representation specified as a part of the local position representation (Kang: [0093] After the secure desktop starts, the temporary folder of Window's Explorer of the user's desktop is redirected to a temporary folder in the memory device. Temporary files created while the secure desktop is running are saved on the secure area of the memory device, not on the temporary folder of the user's desktop), 
wherein, in this case, when data writing is requested according to an instruction from the user of the information processing apparatus, the write control hardware unit permits such data to be written to a position specified in the data storage apparatus that is accessible using the redirection position representation, and prohibits such data from being written to a position specified in the local storage hardware unit that is accessible using a local position representation that is not specified as a redirection position representation (Kang: [0093] After the secure desktop starts, the temporary folder of Window's Explorer of the user's desktop is redirected to a temporary folder in the memory device. Temporary files created while the secure desktop is running are saved on the secure area of the memory device, not on the temporary folder of the user's desktop), and 
wherein, in a case in which the information processing apparatus is not able to communicate with the data storage apparatus, when data writing is requested according to an instruction from the user of the information processing apparatus, the write control hardware unit prohibits such data from being written to a position specified in the local storage hardware unit that is accessible using the local position representation (Kang: [0093]: Temporary files created while the secure desktop is running are saved on the secure area of the memory device, not on the temporary folder of the user's desktop. Those temporary files becomes unavailable after the user logs out the secure desktop, and the access to the memory device is blocked without rerunning the desktop. [0098]: Within secure desktop, the user is not allowed to access any local drives of the user device, prohibiting the user from locally storing a copy of a remote file on the local drives. For the user to be able to regain access to local drives, the user is required to exit the secure program, and then the user loses access to the memory device, resultantly loses access to the dedicated storage of the cloud storage system that is accessible only from the secure desktop running from the memory device, i.e., when the user logs out of the secure desktop, the user device is not able to communicate with the memory device and storing of a remote file on the local drive is not allowed). 

As per claim 6, Kang in view of Nakayama teaches:
The information processing apparatus according to claim 2, wherein the write management policy is configured to manage the user of the information processing apparatus, processes for which data writing in the information processing apparatus is permitted and/or prohibited, and storage areas for which data writing is permitted and/or prohibited, such that they are associated with each other, and wherein, in a case in which the information processing apparatus is able to communicate with the data storage apparatus, the write control hardware unit controls so as to judge whether or not data writing is to be permitted or prohibited using the write management policy that corresponds to the user of the information processing apparatus based on information with respect to a combination of the user of the information processing apparatus, the process that is to write data, and the storage area to which the data is to be written (Kang: [0090]: Once the user properly sets or enters the password on the window 1601, the user can see the visible folder(s) of the memory device. The user-executable secure desktop application (e.g., start.exe) is included in the general area of the memory device during configuration. The user launches the secure desktop (S330). Since the memory device already stores the access token in the hidden area, the secure desktop automatically logs the user into the cloud storage system. [0099]: The secure module determines whether to allow, block, or redirect system API calls called from applications. For example, Application B that is running in the secure desktop tries to access a file in the user device's local drive(s), the access request is intercepted by the secure module, a message "ACCESS_DENY" is displayed to the user, and consequently blocks the access request. The security policy is configurable to allow, block, and redirect specific function calls. When Application B attempts to access the secure area of the memory device, those access requests are allowed by calling the hooked Win32 API functions. On the other hand, Application A that is running in the user's desktop is allowed to access the user device's local drive(s) while the request to access the memory device is blocked by the secure module. [0100]: the present system and method acquires an access token for a single account from the cloud storage system, and stores the access token along with a unique user's information in a memory device to connect to a unique area within the account's user space in the cloud storage system. Also, [0093]-[0094]). 

As per claim 10, Kang teaches:
non-transitory computer-readable recording medium that records a program configured to cause a computer to function as the write control hardware unit in the information processing apparatus according {00674189 }11to claim 1 (see claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
JP2011008813A to KIRIHATA YASUHIRO (English translation attached to the end of the original document): To provide a system for automatically consolidating confidential data in a server while preventing the confidential data from being leaked or lost by prohibiting writing to a secondary storage device. SOLUTION: A driver for controlling writing to the secondary storage device is disposed in a lower order than a file system 203, to redirect data to be written to the secondary storage device 109 to a memory 110 as a primary cache and a cache data file on a networked 103 cache server 102 as a secondary cache. Consequently, the data are not written to the secondary storage device, while difference data are stored on the cache server, so that the confidential data can be automatically consolidated in the server.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438